CONCURRING OPINION
Donlon, Judge:
It seems to me not necessary at this time to discuss whether the collector here acted unlawfully, for the issue is not before us. The protest *248is, in my opinion, subject to dismissal on tbe ground that it is not a valid protest under section 514, under the authority of which plaintiff purports to have filed it. This is the main ground on which defendant has moved for dismissal. (R. 8.)
Peters v. United States, 41 Cust. Ct. 195, C.D. 2042, cited by my colleague as authority for the proposition that defendant’s motion is untimely, does not, in my opinion, so hold. That was a case considerably different from this in at least two significant respects. First, the defect for which dismissal was asked there, was a defect as to only one of several protest claims. Quite rightly, we held that dismissal in toto, because of a defect as to one claim, of a protest which effectively raised other claims, was not a remedy available to defendant. Second, the case had already been submitted generally for decision; and we held, on that ground, that request for dismissal came too late. Here, the case has not been submitted for decision. Attempt to do so was denied. Motion to dismiss is timely.
In my memorandum filed in S. Stern, Henry & Co. v. United States, 48 Cust Ct. 430, Abstract 66718, discussing the facts, I said:
There has been no liquidation as yet of the entry. There has not even been an appraisement. Presumably, plaintiff might have declined to amend its entry. Plaintiff did amend it, availing itself of that method of taking in the merchandise promptly. Having done this, plaintiff is in no position to complain of the consequence of its action.
Moreover, plaintiff has suffered no impairment of its rights. If, after appraisement, plaintiff believes that the merchandise has been overvalued, it may have its day in court to test that issue.
There is no cause of action which can be stipulated. The protest should be dismissed and the papers returned for appraisement of the merchandise.
Therefore, I do not concur with my colleague in declining to rule on the main ground on which the motion to dismiss was made. On the ground that the protest before the court does not state a cause of action, and also on the ground that protest is premature, I concur in entry of judgment of dismissal.